      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 1 of 14



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                       :            CIVIL ACTION
                                       :
     v.                                :
                                       :
NEPTUNE INVESTORS, LLC, et al.         :            NO. 20-0452
                              MEMORANDUM

Bartle, J.                                                  May 5, 2020

          Plaintiff Warren Hill, LLC (“Warren Hill”) brings this

diversity action for violations of the Pennsylvania Uniform

Voidable Transaction Act (“PUVTA”), 12 Pa.C.S. § 5101, et seq.,

and for unjust enrichment against defendants Neptune Investors,

LLC (“Neptune”), AHG Group, LLC (“AHG Group”), AHG Group

Holdings, LLC (“AHG Holdings”), HFP Investors, LLC (“HFP”),

Gorovitz Family Limited Partnership (“Gorovitz”), CHGO Real

Estate Consulting Group, LLC (“CHGO”), Gene Harris, John and

Janes Does 1-10, and ABC Corps. 1-10.       Before the court is the

motion of the named defendants to dismiss the amended complaint

under Rule 12(b)(2) of the Federal Rules of Civil Procedure for

lack of personal jurisdiction and under Rule 12(b)(3) and

28 U.S.C. § 1406(a) for improper venue.

                                   I

          Warren Hill alleges that the defendants in conspiracy

with SFR Equities, LLC (“SFR”) and other non-parties have been

involved in the fraudulent transfer of assets so as to interfere
      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 2 of 14



with the satisfaction of a judgment in the amount of $6.2

million this court entered on December 3, 2019 in favor of

Warren Hill and against SFR in Warren Hill, LLC v. SFR Equities,

LLC, Civil Action No. 18-1228.     SFR has appealed the judgment

but has not posted a bond to stay execution.

           Warren Hill avers that SFR and the defendants form a

web of affiliated holding companies which exist for the benefit

of three individuals: defendant Gene Harris, Alan Ginsburg, and

Aaron Gorovitz.   The defendants, for the benefit of these

individuals, conspired among themselves - and with non-parties

SFR, Bluestone Capital Markets, LLC (“BCM”), Blue Stone

Financial, LLC (“BSF”), and Vendor Assistance Program, LLC

(“VAP”) - to cause the fraudulent transfers.

           According to the amended complaint, the judgment

debtor SFR is owned by defendant Neptune which in turn is owned

by defendant AHG Group.    Neptune and AHG Group are collectively

owned and/or controlled by defendants AHG Holdings, Gorovitz,

and HFP.   AHG Holdings, Gorovitz, and HFP are in turn owned for

the benefit of, and controlled by, defendant Gene Harris, Alan

Ginsburg, and Aaron Gorovitz.     Warren Hill alleges the

defendants are in the same building, share staff, employees, and

consultants, and make political contributions on one another’s

behalf.



                                  -2-
        Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 3 of 14



            Warren Hill identifies in detail the fraudulent

transfers effected by the defendants.         First, from the

commencement of the underlying action on March 23, 2018 to the

end of 2019, Warren Hill alleges SFR distributed more than $26

million to defendants Neptune and CHGO, co-conspirator BCM, and

others.    Second, some time before December 2018, SFR transferred

to Neptune for no consideration its 50% ownership interest in

CHGO.     Finally, SFR also transferred for no consideration its

ownership interest in co-conspirator BSF to defendants AHG

Holdings, HFP, and Gorovitz.       Warren Hill alleges that as a

result of this transfer approximately $4.3 million which would

have flowed to SFR in 2018 was instead funneled to AHG Holdings,

HFP, and Gorovitz.

            Warren Hill avers that co-conspirators BSF and VAP

share the same chief executive officer, David Reape, and, along

with BCM, are headquartered in the Eastern District of

Pennsylvania where Mr. Reape maintains his corporate office.

Defendant Gene Harris manages all the named entity defendants

except Gorovitz.1     Mr. Harris has admitted he communicated with

Mr. Reape about some of the transfers identified in the amended




1.   Mr. Harris attests he is the Manager of AHG Manager, LLC
which is the Manager of SFR, AHG Group, AHG Holdings, Neptune,
and CHGO. He also attests he is the Manager of Bluerock
Investment Management, LLC which is the Manager of HFP.
                                    -3-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 4 of 14



complaint and that these communications may have occurred while

Mr. Reape was in Pennsylvania.

                                      II

             Defendants first move to dismiss the amended complaint

under Rule 12(b)(2) of the Federal Rules of Civil Procedure on

the ground that this court lacks personal jurisdiction over

them.

             The plaintiff bears the burden of establishing the

court’s personal jurisdiction over the moving defendants.

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir.

2004).    When deciding such a motion without holding an

evidentiary hearing, the court takes the factual allegations in

the amended complaint as true and draws all factual disputes in

favor of the plaintiff.       Id.

             A state may exercise personal jurisdiction over a

defendant consistent with its long-arm statute and the due

process clause of the United States Constitution.            Pennsylvania

exercises personal jurisdiction to the extent allowed by the

United States Constitution so that the analysis is conflated.

See 42 Pa.C.S. § 5322(b).        As stated many years ago in

International Shoe, a defendant must have minimum contacts with

the forum “such that maintenance of the suit does not offend

traditional notions of fair play and substantial justice.”

Int’l Shoe Co. v. State of Wash., 326 U.S. 310, 316 (1945)

                                     -4-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 5 of 14



(internal quotations omitted).        In a diversity action such as

this, federal courts generally follow these limitations on

jurisdiction over the person.        Daimler AG v. Bauman, 571 U.S.

117, 124-26 (2014).

             As stated above, plaintiff contends that the

defendants have conspired among themselves and with other

non-parties to violate Pennsylvania’s Uniform Voidable

Transaction Act, 12 Pa.C.S. § 5101, et seq.           Plaintiff also

pleads a claim for unjust enrichment.          Specifically, plaintiff

alleges that it obtained a judgment against SFR in this court in

the amount of $6.2 million in Warren Hill, LLC v. SFR Equities,

LLC, Civil Action No. 18 1228, 2019 WL 6498060 (E.D. Pa. Dec. 3,

2019).    In essence, plaintiff avers that the defendant

co-conspirators and others fraudulently transferred over

$26 million from SFR to themselves and others in order to

obstruct Warren Hill’s ability to collect its judgment against

SFR.

             The plaintiff maintains that the court has personal

jurisdiction over the defendants because the torts in question,

that is the fraudulent transfers of funds, while occurring

outside of Pennsylvania, were directed at Pennsylvania where the

judgment was obtained, where the plaintiff is located, and where

the harm occurred.      We begin with the Supreme Court’s decision

in Calder v. Jones, 465 U.S. 783 (1984).

                                     -5-
      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 6 of 14



          There, the plaintiff, a resident of California sued a

reporter and the editor of the National Enquirer for defamation

in a California state court as a result of an article about the

plaintiff appearing in its publication.       The National Enquirer

was published in Florida but had its largest circulation in

California.   The defendants were residents of Florida and had

virtually no personal contact with California.        The Supreme

Court held that the California court had personal jurisdiction

over the defendants on the ground that their intentional torts

“were expressly aimed at California,” “would have a potentially

devastating impact upon respondent,” and that the defendants

“knew that the brunt of that injury would be felt by respondent

in the State in which she lives and works.”        Calder, 465 U.S. at

790-91.

          Our Court of Appeals has summarized the “effects test”

of Calder as follows: (1) “the defendant must have committed an

intentional tort”; (2) “the plaintiff must have felt the brunt

of the harm caused by that tort in the forum, such that the

forum can be said to be the focal point of the harm suffered by

the plaintiff as a result of the tort”; and (3) “the defendant

must have expressly aimed his tortious conduct at the forum,

such that the forum can be said to be the focal point of the

tortious activity.”    IMO Indus., Inc. v. Kiekert AG, 155 F.3d

254, 256 (3d Cir. 1998).

                                  -6-
      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 7 of 14



           The defendants here concede that plaintiff has met the

first two requirements of Calder but challenge that they have

expressly aimed “any tortious conduct” at Pennsylvania.          It must

be accepted as true at this stage of the litigation based on the

plausible allegations in the amended complaint that at least

some of the defendants and their co-conspirators kept abreast of

this court’s adverse rulings culminating in the entry of

judgment against SFR on December 3, 2019 in the underlying

lawsuit.   They clearly knew that the plaintiff was located in

Pennsylvania and that harm would come to plaintiff in

Pennsylvania if the judgment entered in Pennsylvania was not

honored.     Defendant Gene Harris, although a resident of Florida,

is the lead manager of SFR.     He manages and controls the entity

defendants and, according to the amended complaint, participated

in the fraudulent transfer at issue.      Moreover, as noted above,

Mr. Harris communicated with David Reape, the Pennsylvania-based

chief executive officer of BSF and VAP, about some of the

transfers.

           Based on specific allegations pleaded in the amended

complaint and the record before the court, there can be little

doubt that defendant Harris at the very least “expressly aimed”

the intentional tortious conduct, that is fraudulent transfers

of assets, at Pennsylvania and this forum.        Our Court of

Appeals, as well as other courts in this district, support the

                                  -7-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 8 of 14



proposition that an intentional tort seeking to thwart the

payment of a judgment is expressly aimed at the forum where

judgment was entered.       Gambone v. Lite Rock Drywall, 288 F.

App’x 9, 13-14 (3d Cir. 2008); Allied World Ins. Co. v. Perdomo

Indus., LLC, Civil Action No. 19-2467 (E.D. Pa. December 5,

2019), Doc. # 38; Eddystone Rail Co., LLC v. Rios, 2018 WL

5920746, at *4 (E.D. Pa. Nov. 13, 2018); DCK/TTEC, LLC v.

Postel, 2015 WL 2341284, at *4 (W.D. Pa. May 14, 2015); Brocious

Trucking, Inc. v. BFL, Inc., 2010 WL 569559, at *2 (W.D. Pa.

Feb. 11, 2010); State Farm Mut., Auto. Ins. Co. v. Tz’doko

V’CHESED of Klausenberg, 543 F. Supp. 2d 424, 430-31 (E.D. Pa.

2008).

             The defendants’ reference to the Supreme Court’s

decision in Walden v. Fiore, 571 U.S. 277 (2014), is misplaced.

In Walden, a Nevada resident sued a Georgia resident in the

United States District Court for the District of Nevada for

damages in a Bivens action.        See Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).             The

defendant, a DEA agent, had allegedly seized money illegally

from the plaintiff at an airport in Atlanta and had filed a

false affidavit in a forfeiture action there.           The Supreme Court

held the that the United States District Court in Nevada did not

have personal jurisdiction.        The Court emphasized that the

defendant’s conduct “must create a substantial connection with

                                     -8-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 9 of 14



the forum state.”      Walden, 571 U.S. at 284.       The affiliation

with the forum state cannot be based on the “random, fortuitous,

or attenuated contacts [the defendant] makes by interacting with

other persons affiliated with the State.”          Id. at 286.

             There, the DEA agent, a Georgia residence, did not

have the requisite minimum contact with Nevada. In contrast, in

this case, the defendants have a substantial connection with

Pennsylvania through their efforts to interfere with a judgment

entered by this court sitting in Philadelphia in the Eastern

District of Pennsylvania.        In the words of Calder, their

intentional tortious conduct was “expressly aimed” at this

forum.

             The defendants also stress that some of the defendants

have little or no contact or connection with Pennsylvania.

While this may be true, the amended complaint plausibly alleges

that they conspired with others, such as BSF, BCM and VAP, which

share the same Pennsylvania-based chief executive officer, to

effect the transfers.2       This court can exercise personal

jurisdiction over all of the defendants as long as they are

co-conspirators with others who do have the necessary minimum



2.   Mr. Harris attests that the citizenship of BSF, BCM, and
VAP differs from plaintiff’s allegations. Nothing Mr. Harris
states, however, effects diversity of citizenship. The court
need not resolve this dispute to determine whether we have
personal jurisdiction or whether venue is proper in this
district.
                                     -9-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 10 of 14



contacts to satisfy due process.         Byrd v. Aaron’s, Inc., 14 F.

Supp. 3d 667, 681 (W.D. Pa. 2014); Koresko v. Bleiweis, Civil

Action No. 04-0769, 2005 WL 2436693, at *3 n. 3 (E.D. Pa. Sept.

27, 2005); Ethanol Partners Accredited v. Wiener, Zuckerbrot,

Weiss & Brecher, 635 F. Supp. 15, 17-18 (E.D. Pa. 1985).

             Plaintiff has also asserted a claim for unjust

enrichment based on virtually the same allegations in the

amended complaint as to violation of the Pennsylvania Uniform

Voidable Transaction Act.        The defendants correctly argue that

the court must analyze each claim for relief separately to

determine whether it has personal jurisdiction over the

defendants as to that claim.         We agree.   See Miller Yacht Sales,

384 F.3d at 104.

             A claim for unjust enrichment under Pennsylvania law

rests on the principle that it would be unconscionable for a

party to retain a benefit it either wrongly secured or passively

received.     Torchia v. Torchia, 499 A.2d 581, 582 (Pa. Super.

1985).     We see no difference for purposes of personal

jurisdiction over the defendants between the claim for unjust

enrichment and for fraudulent transfer under the Pennsylvania

Uniform Voidable Transaction Act.

             For these reasons, we will deny the motion of the

defendants to dismiss the amended complaint for lack of personal



                                     -10-
      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 11 of 14



jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil

Procedure.

                                  III

          The defendants also move to dismiss the amended

complaint under Rule 12(b)(3) and 28 U.S.C. § 1406(a)3 on the

ground that venue in this district is improper.

          28 U.S.C. § 1391(b)(2) provides:

          A civil action may be brought . . . (2) in a
          judicial district in which a substantial
          part of the events or omissions giving rise
          to the claim occurred, or a substantial part
          of property that is the subject of the
          action is situated. (emphasis added).

          When reviewing a motion to dismiss for improper venue,

we take as true the factual allegations in the amended complaint

which bear on the issue of venue unless they are contradicted by

a defendant’s affidavit.     Bockman v. First Am. Mktg. Corp., 459

F. App’x 157, 158 n. 1 (3d Cir. 2012) (quoting 5B Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure §

1352, at 324 (3d ed. 2004).     In the Third Circuit, it is the

defendants that bear the burden of proving improper venue.             Id.;



3.   Section 1406(a) reads:

          The district court of a district in which is
          filed a case laying venue in the wrong
          division or district shall dismiss, or if it
          be in the interest of justice, transfer such
          case to any district or division in which it
          could have been brought.


                                  -11-
      Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 12 of 14



Great W. Min. & Mineral Co. v. ADR Options, Inc., 434 F. App’x

83, 86 (3d Cir. 2011); Myers v. American Dental Ass’n, 695 F.2d

716, 724–25 (3d Cir. 1982); see also 14D Wright & Miller,

Federal Practice & Procedure § 3826 (4th ed. 2017).

          Unlike personal jurisdiction, we do not look to a

defendant’s contacts to determine whether venue is proper under

§ 1391(b)(2).   Cottman Transmission Sys., Inc. v. Martino, 36

F.3d 291, 294 (3d Cir. 1994).      Rather, we must determine whether

a “substantial part of the events or omissions” which gave rise

to a plaintiff’s claim occurred in the district in which the

action was filed.    Id. (citing 28 U.S.C. § 1391(b)(2)).

          Although § 1391(b)(2) does not preclude a substantial

part of the events or omissions which give rise to a claim to

occur in more than one district, incidental events such as

correspondence and phone calls directed into a district may be

insufficient for venue to lay, even where a plaintiff’s injury

occurred in the district.     Loeb v. Bank of Am., 254 F. Supp. 2d

581, 587 (E.D. Pa. 2003) (citing Cottman, 36 F.3d at 294).

Moreover, venue is not proper in a district simply because a

defendant fraudulently transfers assets to thwart the

contractual rights of a party who resides in the district.             Am.

Trade Partners, L.P. v. A-1 Int’l Importing Enterprises, Ltd.,

757 F. Supp. 545, 558-59 (E.D. Pa. 1991).        Rather, such



                                  -12-
        Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 13 of 14



transfers occur in the district or districts where the transfers

took place.     Id.

            Defendants cite to Cottman, Loeb, and American Trade

Partners to argue that neither Warren Hill’s residency, nor the

defendants’ and co-conspirators’ activities render venue in this

district proper because the transfers at issue occurred outside

the district between Florida entities.         This argument misses the

mark.

            Plaintiffs allege that the defendants effected the

transfers at issue to frustrate a judgment entered by this court

in this district and have been unjustly enriched as a

consequence.     Regardless of where the transfers occurred, the

judgment and the litigation which culminated in its entry are a

“substantial part” of the events which gave rise to plaintiff’s

fraudulent transfer claim.       There is no shortage of case law in

this Circuit to support the proposition that venue in an action

for fraudulent transfer designed to obstruct the collection of a

judgment properly exists in the district in which the judgment

was entered.     Allied World Ins., Civil Action No. 19-2467, Doc.

# 38; DCK/TTEC, LLC, 2015 WL 2341284, at *7; State Farm Mut.,

Auto. Ins., 543 F. Supp. 2d at 427-34; C.D. Acquisition

Holdings, Inc. v. Meinershagen, Civil Action No. 05-1719, 2007

WL 184796, at *7-8 (W.D. Pa. Jan. 22, 2007).



                                    -13-
         Case 2:20-cv-00452-HB Document 30 Filed 05/05/20 Page 14 of 14



             Similar to our analysis of personal jurisdiction, we

see no difference for purposes of venue between plaintiff’s

claims for unjust enrichment and fraudulent transfer under the

Pennsylvania Uniform Voidable Transaction Act.

             For these reasons we will also deny the motion of the

defendants for dismissal under Rule 12(b)(3) of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1406(a) for improper

venue.




                                     -14-
